UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS JUSTIN BOWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:14-cr-00038-RLV-DSC-1)


Submitted:   May 12, 2016                     Decided:   May 23, 2016


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES STEPHENS WEIDNER,
JR., Charlotte, North Carolina, for Appellant.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus     Justin     Bowers       pled    guilty      in    accordance         with   a

written     plea    agreement       to     conspiracy     to       distribute        and     to

possess     with    intent    to     distribute        cocaine       base,      21    U.S.C.

§§ 841(a)(1), 846 (2012).                The parties stipulated that Bowers

was responsible for at least 280 grams but less than 840 grams

of the drug.         Bowers’ Guidelines sentencing range was 140-175

months.     The district court granted the Government’s motion for

downward departure based on Bowers’ substantial assistance * and

sentenced Bowers to 120 months in prison.                         Bowers now appeals.

His attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning the reasonableness

of the sentence, but concluding that there are no meritorious

issues for appeal.           Bowers was advised of the right to file a

pro se brief but has not filed such a brief.                       We affirm.

      After careful consideration of the record, we conclude that

the   district      court    properly      calculated        the    Guidelines         range,

considered     the    18     U.S.C.      § 3553(a)      (2012)       factors         and   the

arguments      of     the     parties,          and    provided       a        sufficiently

individualized       assessment       based       on   the    facts       of    the    case.

Bowers’     claim    that    his    sentence      is   greater       than      statutorily

authorized     lacks       merit:     he    received      the      statutory          minimum

      *   U.S. Sentencing Guidelines Manual § 5K1.1 (2014).



                                             2
sentence of 120 months.               See 21 U.S.C. § 841(b)(1)(A).                     Further,

there is no merit to Bowers’ contention that that his criminal

history score was incorrectly calculated.                          We therefore conclude

that     the        120-month      sentence        is        procedurally            reasonable.

Additionally,         given     the    totality         of    the    circumstances,            the

sentence       is     substantively       reasonable.               See    Gall       v.    United

States, 552 U.S. 38, 51 (2007); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                                   Accordingly, we

affirm the district court’s judgment.                         This court requires that

counsel inform Bowers, in writing, of the right to petition the

Supreme       Court    of   the    United   States           for   further       review.        If

Bowers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for      leave   to       withdraw        from        representation.

Counsel’s motion must state that a copy thereof was served on

Bowers.        We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented            in    the   materials

before    this      court   and     argument       would      not    aid       the    decisional

process.



                                                                                           AFFIRMED



                                               3